Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-21-2009

Konota Gaskins v. Rick Santorum
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-4522




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Konota Gaskins v. Rick Santorum" (2009). 2009 Decisions. Paper 1333.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1333


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
ALD-162                                                     NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              _____________

                                  No. 08-4522
                                 _____________

                               KONOTA GASKINS,
                        a individual and former Member of
                             Third East Hills Park Inc.,
                                               Appellant

                                       v.

RICK SANTORUM, Former United States Senator; RANDY VULAKOVICH; OFFICE
                   OF ATTORNEY GENERAL COMMONWEALTH
 OF PENNSYLVANIA WESTERN REGIONAL OFFICE, MANOR COMPLEX; REV.
          EUGENE BEARD; US DEPARTMENT OF HOUSING AND URBAN
DEVELOPMENT; SECRETARY ALPHONSO JACKSON, (HUD); DIANA DECKER-
  GRAY; LILLIE WALKER; HANSON DESIGN GROUP, LTD.; HENRY HANSON;
    URA; DIRECTOR THOMAS CUMMINGS; JEROME N. DETTORE; COLETTE
        O’LEARY; BETSY PUGH; (“TELESIS”); THIRD EAST HILLS LIMITED
 PARTNERSHIP; OWNER MARYLAND MELKOWIAN; PARTNER FRANK WIN;
       MARK ABELSON; NEIGHBORHOOD PARTNERS LLC; THE GROUP CT
     MANAGEMENT, INC.; FRED KILLIAN; CHERYL MAHALIC-WYNN, acting
       Manager for Second East Hills and, Third East Hills Partnership; DORNISH &
SCOLIERI P.C.; DANA J. RICHERSON; EAST HILLS RESTORATION INITIATIVE,
et. al AND; FORMER PRESIDENT: CLAUDIA M. WELLS; PRESIDENT: MONIQUE
 SHORTER; MANCHESTER BIDWELL CORPORATION; BILL STRICKLAND; JIM
       REID; MCKEESPORT YMCA; DEXTER HAIRSTON MENTAL HEALTH
 SPECIALIST; JUNE ESSER; MENTORING PARTNERSHIP OF SOUTH WESTERN
 PA; TIMOTHY G. BAUGHMAN; PENNSYLVANIA GAMING CONTROL BOARD,
  RETIRED FBI SPECIAL AGENT IN CHARGE KEN MCCABE; PENNSYLVANIA
 HOUSING FINANCE AGENCY; BRENDA WELLS; PENNSYLVANIA NATIONAL
       GUARD COUNTERDRUG PROGRAM; STAFF SERGEANT P. JEFFREY
BERGAMASCO; TROOPER ROBIN MUNGO; PITTSBURGH BUREAU OF POLICE
         ZONE 5; COMMANDER PHILIP DACEY; OFFICER MICHAEL GAY;
  PITTSBURGH GATEWAYS CORPORATION; STEVE RADI; ROBERT MEEDER;
      PITTSBURGH SOCCER IN THE COMMUNITY; JAMES MEARA; MARK J.
         TAYLOR; PORT AUTHORITY OF ALLEGHENY COUNTY, POLICE
   DEPARTMENT; NELSON MITCHELL; CURTIS BOYD; REDEVELOPMENT
   AUTHORITY OF NEW KENSINGTON; KIMBERLY A. MCAFOOSE; SAFETY
 KIDS INC.; DIANE L. BROWN; URBAN LEAGUE OF PITTSBURGH; LEE HIPPS;
        DEBRA TUCKER; ODELL ROBINSO; ALVIN COBBINS; PETRA
    INTERNATIONAL MINISTRIES, OPERATION NEHEMIAH AND IMANA
 STUDENT ACADEMY; ACTION HOUSING INC.; LARRY SWANSON; MELANA
        MEARS; ALLEGHENY COUNTY DEPARTMENT OF ECONOMIC
    DEVELOPMENT; MICHAEL MCMUN; RICHARD A. RANII; ALLEGHENY
   COUNTY HEALTH DEPARTMENT; EDWARD SCHWARTZ; ALLEGHENY
COUNTY DEPARTMENT OF HUMAN SERVICE; RUTH J. HOWZE; CHILDRENS
   HOSPITAL; DAYNA JORNSAY HESTER; ALLEGHENY COUNTY HOUSING
AUTHORITY POLICE; MICHAEL J. VOGEL; ALLEGHENY COUNTY SHERIFF'S
OFFICE; STACEY HAINES; ALLE-KISKI AREA HOPE CENTER; PAT ZIRINGER;
CATY DUTKO; ASPECT CONSULTING/SURE TALK/6 DEGREES CONSULTING;
   TOM DICKERSON; BOB LAWSON; BLUEROOF TECHNOLOGIES; JOHN G.
BERTOTY; BOY AND GIRLS CLUBS OF WESTERN PENNSYLVANIA; BUREAU
    OF ALCOHOL, TOBACCO, FIREARMS & EXPLOSIVES; LOUIS J WEIERS;
COMMUNITY RESECH CORPORATION; TONY HALLETT; FEDERAL BUREAU
OF INVESTIGATION; BILL SHORE; LILLIE LEONARDI; JERUSALEM BAPTIST
CHURCH; REVEREND MILLIE JOHNSON; VICTORY SECURITY; CURTIS JONE,
  JR.; WESTMORELAND COUNTY JUVENILE PROBATION OFFICE; MAJORIE
  BING STANISLAW; WILKINSBURGH CHAMBER OF COMMERCE; VALERIE
 TIERNO; WOMEN IN THE HOUSE; LISA SLAYTON; THE, BOARD OF PUBLIC
 EDUCATION; RICHARD FELLERS, OPERATION'S MANAGER & SECRETARY;
   BOARD OF DIRECTORS HEATHER ARNER; MARK BRENTLEY; THERESA
COLAIZZI; JEAN FINK; SHERRY HAZUDA; WILLIAM ISLER; FLYOD MCCREA;
     THOMAS SUMPTER; RANDALL TAYLOR; SUPERINTENDENT MARK
                             ROOSEVELT

                   ____________________________________

                 On Appeal from the United States District Court
                    for the Western District of Pennsylvania
                         (D.C. Civil No. 2-08-cv-01499)
                  District Judge: Honorable Gary L. Lancaster
                  ____________________________________

      Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
      or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 April 23, 2009

          Before: SLOVITER, FUENTES and JORDAN, Circuit Judges
                              (Opinion filed: May 21, 2009)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       Konota Gaskins, pro se, appeals from the District Court’s order dismissing his

complaint under 28 U.S.C. § 1915(e)(2)(B) as frivolous and for failure to state a claim

upon which relief could be granted. The District Court also denied Gaskins’ motion for

reconsideration. Gaskins filed a timely notice of appeal. We have appellate jurisdiction

over this appeal under 28 U.S.C. § 1291, and review it for possible dismissal under 28

U.S.C. § 1915(e)(2)(B). An appeal must be dismissed under 28 U.S.C. § 1915(e)(2)(B) if

it has no arguable basis in law or fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989).

       After reviewing the complaint, we determine that Gaskins’ appeal is lacking in

arguable legal merit, and will dismiss it pursuant to 28 U.S.C. § 1915(e)(2)(B). Gaskins

appeared to allege the existence of a massive conspiracy of corruption involving the

defendants and a redevelopment project in the East Hills section of Pittsburgh,

Pennsylvania. Even construing Gaskins’ pro se appeal liberally and in a light favorable to

him, we are unable to divine any viable claims or grounds for relief. See ALA, Inc. v.

CCAIR, Inc., 29 F.3d 855, 859 (3d Cir. 1994). Gaskins appears to invoke the Racketeer

Influenced and Corrupt Organizations Act, 18 U.S.C. § 1962 (“RICO”), ethnic

intimidation under 18 Pa. Const. Stat. § 2710, and 42 U.S.C. § 1983. However, it is not

sufficient “to allege mere elements of a cause of action; instead ‘a complaint must allege
facts suggestive of [the proscribed] conduct.’” Phillips v. County of Allegheny, 515 F.3d

224, 233 (3d Cir. 2008) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 588 n.8

(2007)). Gaskins’ complaint contains neither elements of a cause of action nor facts that

identify proscribed conduct. Gaskins’ motion for the appointment of counsel is denied as

moot.




                                            4